Appeal by the defendant from a judgment of the County Court, Nassau County (La Pera, J.), rendered February 6, 2006, convicting him of criminal sexual act in the third degree (two counts) and sexual misconduct (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court failed to ascertain his competency to stand trial is without merit. The court ordered a competency examination pursuant to CPL 730.30 (1), and two psychologists found the defendant fit to stand trial. Relying on the report of the pretrial examination conducted less than two months before the trial began, as well as on its own observations of, and interactions with, the defendant, the court providently exercised its discretion in determining that the defendant was fit to proceed, and was not required, under the circumstances presented, to hold a hearing (see CPL 730.30 [2]; People v Tortorici, 92 NY2d 757, 766 [1999], cert denied 528 US 834 [1999]) or to order an additional competency examination (see People v Jones, 25 AD3d 809, 810 [2006]; People v Felix, 2 AD3d 535, 536 [2003]; People v Farhn, 300 AD2d 599 [2002]). Rivera, J.P., Skelos, Fisher and Angiolillo, JJ., concur.